DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda (US 20110239846 A1).
	Regarding claim 1, Shimoda discloses a sound source comprising:  a memory storing instructions, and a processor that implements the instructions to execute a plurality of tasks (Fig. 4 and related text), including: a first calculating task that calculates a first estimated value (e.g., the value of the sounding flag F_MSTR) based on a detection result yielded by a detecting device (e.g., scan circuit 22) that detects passage of a key through a first position (P0: a key-released state, wherein S1=OFF S2=OFF S3=OFF, see Fig. 7), a second position (P1), and a third position (P2) within a range of depression of the key (para. 0075, 0077), the first estimated value pertaining to behavior of the key at a predetermined position within the range of depression (para. 0077), the second position being deeper than the first position, the third position being deeper than the second position (Figs. 6 and 7, and related text); a second calculating task that calculates a second estimated value (e.g., the key depression velocity) based on the detection result (para. 0065-0068 and 0076), the second estimated value pertaining to behavior of the key at a fourth position (P3) that is deeper than the third position (Fig. 6); a signal generating task that generates a first sound signal (e.g., the sound source waveform data read out from the waveform memory 27, see para. 0070) and a second sound signal (e.g., the envelope data) based on the detection result (Fig. 4; para. 0070, 0077); a first adjusting task that adjusts an output level (here, the term “output level” is given a broad interpretation, e.g., the sounding timing and the sounding stop timing for sounding the musical tone based on the sound source waveform data) of the first sound signal based on the first estimated value (Abstract: “… sounding timing is set based on the third key depression information item, and sounding stop timing is set based on the first or second key depression information item which corresponds to a key depression depth obtained before a time point around the start of the let-off”; see also para. 0071; Fig. 9, STP14-STP15 and related text); and a second adjusting task that adjusts an output level of the second sound signal based on the second estimated value (Abstract: “The tone volume of a musical tone is set based on a key depression velocity V of the key 3 calculated based on two key depression information items corresponding to two key depression depths, between which the let-off does not occur, i.e. the first and second key depression information items or the second and third key depression information items”; see also para. 0071; Fig. 9, STP12-STP13 and related text); wherein the first sound signal (sound source waveform data) and the second sound signal (the envelope data) represent different sound waveforms (para. 0070. Note, the term “sound waveform” is given a broad interpretation: e.g., a graphical representation of the shape and form of a signal moving in a gaseous, liquid, or solid medium; for sound, the term describes a depiction of the pattern of sound pressure variation (or amplitude) in the time domain. On the other hand, it is well-known in the art that the envelope of an oscillating signal is a smooth curve outlining its extremes which generalizes the concept of a constant amplitude into an instantaneous amplitude and describes a graphical representation of the shape and form or a depiction of the pattern of a moving sound signal; in particular, from the sound synthesis perspective, an envelope is a curve that controls a certain parameter of the generated sound signal. As such, Shimoda’s envelope data discussed in para. 0070 does read on a “sound waveform”, i.e., a waveform related to sound signals).  
	Regarding claim 2, Shimoda discloses: wherein the second calculating task calculates the second estimated value based on a first period of time from passage of the key through the first position to passage of the key through the 30second position and a second period of time from the passage of the key through the second position to passage of the key through the third position (para. 0066, 0075).  
	Regarding claims 3 and 4, Shimoda discloses: wherein the first calculating task 5calculates the first estimated value based on the first period of time, wherein the first calculating task calculates the first estimated value based on the second period of time (para. 0075, 0077).  
	Regarding claim 5, Shimoda discloses: wherein the first estimated value and the second estimated value correspond to an estimated velocity of the key (para. 0066, 0075, 0077).  
	Regarding claim 6, Shimoda discloses: wherein the fourth position (P3) is a deepest position within the range of depression (para. 0066).
	Regarding claim 7, Shimoda discloses: wherein the signal generating task changes a relative relationship between a timing of generation of the first sound signal and a timing of generation of the second sound signal based on the detection result (see discussion of Fig. 9).  
	Regarding claim 8, Shimoda discloses: wherein the detecting device (Figs. 4 and 5) is provided in correspondence with at least a first key (e.g., a white or black key on the left side of the key 3 in Fig. 1, also see para. 0047) and a second key (e.g., a white or black key on the right side of the key 3 in Fig. 1), and between a first state where the first key has been depressed and a second state where the second key has been depressed (para. 0065-0068, 0072), the signal generation task affects a change in a pitch of the first sound signal (i.e., the sound source waveform data) but does not affect a change in a pitch of the second sound signal (i.e., the envelope data) (see detailed discussions related to Figs. 8 and 9).
	Regarding claims 9-17, Shimoda discloses the claimed invention (see discussions for claims 1-8 above).
	Regarding claim 18, Shimoda discloses: wherein the plurality of tasks includes a signal outputting task that outputs (see discussion related to DSP 28 in para. 0070) an adjusted first sound signal and an adjusted second sound signal (by inherency, the musical tone signal output from the tone generator circuit 26 must include an adjusted first sound signal and an adjusted second sound signal, wherein the adjusted first sound signal represents an adjustment of the sounding timing and the sounding stop timing for sounding the musical tone based on the sound source waveform data, and the adjusted second sound signal represents an adjustment of the tone volume of the musical tone based on the key depression velocity; see Abstract, para. 0071; Fig. 9, STP12-STP15 and related text).

Allowable Subject Matter
5.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 19 is the inclusion of the limitation that: wherein the output level of each of the first sound signal and the second sound signal is a sound volume. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claim 20 is the inclusion of the limitation that: wherein each of the different sound waveforms represents a pitch. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Response to Arguments
7.	Applicant's arguments received 08/30/2022 have been considered but they are not persuasive.
	Applicant argues that “ … While the sound waveform can be applied with the envelope, the sound envelope itself does not include any sound waveform. Accordingly, applicant submits that it would be improper to equate a sound envelope as containing any sound waveform … ” (REMARKS, p.8, 4th paragraph) The examiner respectfully disagrees.
The examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With these principles in mind, the examiner asserts that Shimoda does disclose or teach the invention recited in independent claims 1, 9 and 10 of the present application including the feature in question. Specifically, the examiner gives a broad interpretation to the term “sound waveform”, e.g., a graphical representation of the shape and form of a signal moving in a gaseous, liquid, or solid medium; for sound, the term describes a depiction of the pattern of sound pressure variation (or amplitude) in the time domain. The examiner further recognize that it is well-known in the art the envelope of an oscillating signal or waveform is a smooth curve outlining its extremes which generalizes an instantaneous amplitude of the waveform and indeed provides a graphical representation of the shape and form, i.e., a depiction of the pattern, of a sound signal. In particular, from the sound synthesis perspective, it is commonly accepted that an envelope is a curve that controls a certain parameter of the generated sound signal. As such, Shimoda’s envelope data discussed in para. 0070 does read on a “sound waveform”, i.e., a waveform related to sound signals. Accordingly, Applicant’s argument in this regard is not persuasive.
Applicant’s argument with respect to claim 18 has been considered but is moot in view of the new ground(s) of rejection. See detailed discussion set forth in section 4 above in this office action.
	Applicant’s arguments regarding claims 19-20 are deemed to be persuasive. Allowable subject matter recited in these claims has been identified, as indicated in section 6 above in this office action.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837